DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5, 13, 17 , 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,203,777), in view of Leung et al. (US 2016/0303348).


	Regarding clam 1, Lee discloses a radiopaque marker system for tubular device.  Lee shows an intraluminal device (see col. 4, lines 41-48) comprising: a flexible elongate member including a proximal portion (see fig. 5) and a distal portion (see 54 in fig. 2); an imaging component coupled to the distal portion of the flexible elongate member (see col. 4, lines 59-61; see fig. 2); and a plurality of radiopaque markers positioned at the distal portion of the flexible elongate member (see 60, 62 in fig. 2), wherein the plurality of radiopaque markers are separated from each other (see col. 4, lines 63 to col. 5, line 3), and wherein each of the plurality of markers includes an arc-shaped portion (see col. 7, lines 30-31; see 60 and 62 in fig. 2) and an extended portion extending from the arc-shaped portion (see 130 in fig. 7B).  Furthermore, Lee shows wherein the plurality of radiopaque markers are arranged on the flexible elongate member at two different orientations with respect to the imaging component (see col. 5, lines 32-56).
	But, lee fails to explicitly state the marker includes a proximal segment with an arc-shaped portion extending around only part of a circumference of the flexible elongate member; a distal segment with a single extending longitudinally from the arc-shaped portion, wherein the extending portion is connected only to the arc-shaped portion, wherein the extending portions of the plurality of radiopaque markers are arranged on the flexible elongate member at two different orientations with respect to the imaging component.
	Leung discloses an imaging marker.  Leung teaches a marker which is shaped similar to the marker discloses in the current application (see fig. 7 of Leung), the marker taught by Leung comprises a proximal segment with an arc-shaped portion extending around only with a partial circle (see fig. 7; par. [0028], [0029]); a distal segment with a single extending longitudinally from the arc-shaped portion (see fig. 7; par. [0028], [0029]), wherein the extending portion is connected only to the arc-shaped portion (see fig. 7; par. [0028], [0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Lee by replacing the marker of Lee with the marker comprising a proximal segment with an arc-shaped portion extending around only with a partial circle; a distal segment with a single extending longitudinally from the arc-shaped portion, wherein the extending portion is connected only to the arc-shaped portion, as taught by Leung, to provide a efficient marker with a better support during maneuvering of the flexible elongate member.
	The examiner notes that Lee shows wherein the plurality of radiopaque markers are arranged on the flexible elongate member at two different orientations with respect to the imaging component (see col. 5, lines 32-56), therefore, upon modification of Lee to incorporate the marker of Leung will have the arc-shaped portion extending around only part of a circumference of the flexible elongate member; and the extended portions of the plurality of radiopaque markers will be arranged on the flexible elongate member at two different orientations with respect to the imaging component.
	Regarding claim 2, Lee and Leung disclose the invention substantially as described in the 103 rejection above, furthermore, Leung teaches T shape marker (see par. [0029]) and L shape marker (see par. [0029]).
Regarding claim 4, Lee shows wherein the plurality of radiopaque markers comprise
different arrangement patterns comprising at least one of different shapes, different sizes, or
different distances to adjacent radiopaque markers (see col. 7, line 67 to col. 8, line 2)
	Regarding claim 5, Lee shows the arc-shaped portions are offset from each other (see 60 and 62 in fig. 2).
	Regarding clam 13, Lee discloses a radiopaque marker system for tubular device.  Lee shows an intraluminal device (see col. 4, lines 41-48) comprising: a flexible elongate member including a proximal portion (see fig. 5) and a distal portion (see 54 in fig. 2); an imaging component coupled to the distal portion of the flexible elongate member (see col. 4, lines 59-61; see fig. 2); and a plurality of radiopaque markers positioned at the distal portion of the flexible elongate member (see 60, 62 in fig. 2), wherein the plurality of radiopaque markers are separated from each other (see col. 4, lines 63 to col. 5, line 3), wherein the plurality of radiopaque markers are arranged on the flexible elongate member at two different orientations with respect to the imaging component (see col. 5, lines 32-56), and wherein the plurality of radiopaque markers is attached to a flexible element extending along the flexible elongate member (see 50 in fig. 2).
	But, Lee fails to explicitly state that the flexible element extending along the flexible elongate member such that the flexible element is distinct from the flexible elongate member. 
Leung discloses an imaging marker.  Leung teaches a marker which is shaped similar to the marker discloses in the current application (see fig. 7 of Leung).  Furthermore, Leung teaches a flexible element which is separate from flexible member (see par. [0028], [0029]; see fig. 7), and the marker attached to the flexible element (see par. [0028], [0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the marker of Lee by incorporating a flexible element, and the marker attached to the flexible element, as taught by Leung, to provide an efficient marker with a better support during maneuvering of the flexible elongate member.  The examiner notes that the markers of Lee are extend along the flexible elongate member, therefore, upon modification of Lee to incorporate the separate flexible element of Leung will provide having the flexible element extending along the flexible elongate member.

	Regarding claim 17, Lee shows wherein at least a first radiopaque marker of the plurality of radiopaque markers includes an arc-shaped portion (see col. 7, lines 30-31; see 60 and 62 in fig. 2) and an extended portion extending from the arc-shaped portion (see 130 in fig. 7B; see 60 and 62 in fig. 2).
Regarding claim 18, Lee shows wherein each of the plurality of radiopaque markers
includes an arc-shaped portion and an extended portion extending from the arc-shaped portion, and wherein at least one of the extended portions of the plurality of markers or the arc-shaped portions are offset from each other (see 60 and 62 in fig. 2).
	Regarding claim 20, as stated above for claim 13, Lee shows plurality of markers (see fig. 2) and Leung teaches the separate flexible element (see par. [0028], [0029]; see fig. 7).  The examiner notes that upon modification of Lee to incorporate the separate flexible element as taught by Leung will have the flexible element be integrated in the flexible elongated member such that the plurality of markers and flexible element are part of a structure of the intraluminal device itself. 

Claims 1, 6, 7, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2014/0180068), in view of Leung et al. (US 2016/0303348).


	Regarding clam 1, Spencer discloses a catheter orienting marker.  Spencer shows an intraluminal device (see abstract; fig. 1) comprising: a flexible elongate member including a proximal portion and a distal portion (see par. [0031], [0033]; fig. 1); an imaging component coupled to the distal portion of the flexible elongate member (see par. [0032]); and a plurality of radiopaque markers positioned at the distal portion of the flexible elongate member (see par. [0033], 510 in fig. 5B), wherein the plurality of radiopaque markers are separated from each other (see par. [0035], fig. 5B), and wherein each of the plurality of markers includes an arc-shaped portion (see fig. 2A and 5B) and an extended portion extending from the arc-shaped portion (see fig. 5B).  Furthermore, Spencer shows wherein the plurality of radiopaque markers are arranged on the flexible elongate member at two different orientations with respect to the imaging component (see fig. 2A and 5B).
But, Spencer fails to explicitly state the marker includes a proximal segment with an arc-shaped portion extending around only part of a circumference of the flexible elongate member; a distal segment with a single extending longitudinally from the arc-shaped portion, wherein the extending portion is connected only to the arc-shaped portion, wherein the extending portions of the plurality of radiopaque markers are arranged on the flexible elongate member at two different orientations with respect to the imaging component.
	Leung discloses an imaging marker.  Leung teaches a marker which is shaped similar to the marker discloses in the current application (see fig. 7 of Leung), the marker taught by Leung comprises a proximal segment with an arc-shaped portion extending around only with a partial circle (see fig. 7; par. [0028], [0029]); a distal segment with a single extending longitudinally from the arc-shaped portion (see fig. 7; par. [0028], [0029]), wherein the extending portion is connected only to the arc-shaped portion (see fig. 7; par. [0028], [0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Spencer by replacing the marker of Lee with the marker comprising a proximal segment with an arc-shaped portion extending around only with a partial circle; a distal segment with a single extending longitudinally from the arc-shaped portion, wherein the extending portion is connected only to the arc-shaped portion, as taught by Leung, to provide a efficient marker with a better support during maneuvering of the flexible elongate member.
	The examiner notes that Lee shows wherein the plurality of radiopaque markers are arranged on the flexible elongate member at two different orientations with respect to the imaging component (see col. 5, lines 32-56), therefore, upon modification of Spencer to incorporate the marker of Leung will have the arc-shaped portion extending around only part of a circumference of the flexible elongate member; and the extended portions of the plurality of radiopaque markers will be arranged on the flexible elongate member at two different orientations with respect to the imaging component.


	Regarding claim 6, Spencer shows wherein the flexible elongate member includes an
inner tubular member (see fig. 2; par. [0033]) and an outer tubular member extending between the proximal portion (see fig. 2; par. [0033])  and the distal portion (see fig. 2; par. [0033]), and wherein the plurality of radiopaque markers is positioned  between the inner tubular member and the outer tubular member at the  distal portion (see fig. 2; par. [0033]).
	Regarding claim 7, Spencer shows wherein the arc-shaped portion of at least one of the plurality of  radiopaque marker is positioned around a portion of an outer diameter of the inner tubular member (see fig. 2; par. [0033]), and extended portion of the first radiopaque marker extends along an outer wall of the inner tubular member (see fig. 2; par. [0033]).
	Regarding claim 12, Spencer shows wherein the plurality of the radiopaque markers includes at least one of a tungsten material (see par. [0037]), Platinum (see par. [0037]), or iridium (see par. [0037]).
	Regarding clam 13, Spencer discloses a catheter orienting marker.  Spencer shows an intraluminal device (see abstract; fig. 1) comprising: a flexible elongate member including a proximal portion and a distal portion (see par. [0031], [0033]; fig. 1); an imaging component coupled to the distal portion of the flexible elongate member (see par. [0032]); and a plurality of radiopaque markers positioned at the distal portion of the flexible elongate member (see par. [0033], 510 in fig. 5B), wherein the plurality of radiopaque markers are separated from each other (see par. [0035], fig. 5B), wherein the plurality of radiopaque markers are arranged on the flexible elongate member at two different orientations with respect to the imaging component (see fig. 2A and 5B), and wherein the plurality of radiopaque markers is attached to a flexible element extending along the flexible elongate member (see par. [0033]).
But, Spencer fails to explicitly state that the flexible element extending along the flexible elongate member such that the flexible element is distinct from the flexible elongate member.
Leung discloses an imaging marker.  Leung teaches a marker which is shaped similar to the marker discloses in the current application (see fig. 7 of Leung).  Furthermore, Leung teaches a flexible element which is separate from flexible member (see par. [0028], [0029]; see fig. 7), and the marker attached to the flexible element (see par. [0028], [0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the marker of Spencer by incorporating a flexible element, and the marker attached to the flexible element, as taught by Leung, to provide an efficient marker with a better support during maneuvering of the flexible elongate member.  The examiner notes that the markers of Lee are extend along the flexible elongate member, therefore, upon modification of Lee to incorporate the flexible element of Leung will provide having the flexible element extending along the flexible elongate member.


Regarding claim 14, Spencer shows wherein the flexible elongate member includes an
inner tubular member (see fig. 2; par. [0033]) and an outer tubular member extending between the proximal po1iion (see fig. 2; par. [0033])  and the distal portion (see fig. 2; par. [0033]), and wherein the plurality of radiopaque markers is positioned  between the inner tubular member and the outer tubular member at the  distal portion (see fig. 2; par. [0033]).

Regarding claim 20, as stated above for claim 13, Spencer shows plurality of markers (see par. [0033], fig. 5b) and Leung teaches the separate flexible element (see par. [0028], [0029]; see fig. 7).  The examiner notes that upon modification of spence to incorporate the separate flexible element as taught by Leung will have the flexible element be integrated in the flexible elongated member such that the plurality of markers and flexible element are part of a structure of the intraluminal device itself.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2014/0180068), in view of Leung et al. (US 2016/0303348) as applied to claims 1 and 6 above, and further in view of Bavaro et al. (US 2005/0064224).
Regarding claims 8-9, Spencer and Leung disclose the invention substantially as described in the 102 rejection above, furthermore, spencer shows wherein the plurality of radiopaque markers are attached to an outer wall of the inner tubular member and an inner wall of the outer tubular member (see fig. 2; par. [0033]), but fails to explicitly state wherein the plurality of the radiopaque markers are thermally bonded. 
Bavaro discloses a marker with high radiopacity.  Bavaro teaches markers which are thermally bonded (see par. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have utilized thermal bond in the invention of Spencer and Leung, as taught by Bavaro, to provide the benefit of slightly tapering the edges of the markers to reduce the likelihood of catching an edge and either damaging the marker or medical device during assembly. 

Claims 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2014/0180068), in view of Leung et al. (US 2016/0303348) as applied to claims 1 and 6 above, and further in view of Lee (US5,203,777).
Regarding claim 10,  Spencer and Leung disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the plurality of the radiopaque markers is swaged onto at least an outer wall of the inner tubular member by an adhesive. 
Lee discloses a radiopaque marker system for tubular device.  Lee teaches plurality of the radiopaque markers is swaged onto at least an outer wall of the inner tubular member by an adhesive (see col. 7, lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have utilized having the plurality of the radiopaque markers is swaged onto at least an outer wall of the inner tubular member by an adhesive in the invention of Spencer and Leung, as taught by Lee, to properly attached the markers to the intraluminal device. 

Regarding claims 11 and 15, Spencer and Leung disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the plurality of the radiopaque markers is bonded to at least an outer wall of the inner tubular member by an adhesive. 
Lee discloses a radiopaque marker system for tubular device.  Lee teaches plurality of the radiopaque markers is bonded to at least an outer wall of the inner tubular member by an adhesive (see col. 7, lines 49-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have utilized having the plurality of the radiopaque markers is bonded to at least an outer wall of the inner tubular member by an adhesive in the invention of Spencer and Leung, as taught by Lee, to properly attached the markers to the intraluminal device. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2014/0180068), in view of Leung et al. (US 2016/0303348) as applied to claims 13 and 14 above, and further  in view of Randall (US 2017/0050000).
Regarding claim 16, Spencer and Leung disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that the flexible element is a wire extending along a length between the inner and outer tubal member. 
Randall discloses a guidewire with markings to facilitate alignment.  Randall teaches flexible element is a wire extending along a length between the inner and outer tubal member (see par. [0033], [0034], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed inventio, to have utilized having the flexible element being a wire extending along a length between the inner and outer tubal member in the invention of Spencer and Leung, as taught by Randall, to have an anchored guidewire to facilitate precise location of a treatment at a treatment area.  

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US5,203,777), in view of Leung et al. (US 2016/0303348) as applied to claim 13 above, and further in view of Lee et al. (US 6,520934; hereinafter Lee 934’).
Regarding claim 19, Lee and Leung disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the plurality of radiopaque markers comprises a plurality of radiopaque coils.  
Lee 934’ discloses plurality of radiopaque markers comprises a plurality of radiopaque coils (see abstract; see fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the combined invention of Lee and Leung to have plurality of radiopaque markers comprising a plurality of radiopaque coils as taught by Lee 934’, to provide a thin flexible marker. 

Response to Arguments
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office Action of record for any teaching or matter specifically challenged in the argument.  The examiner has provided a new prior art Leung. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793